                         Case 1:19-cv-03557-RDM Document 1-13 Filed 11/26/19 Page 1 of 2

    AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                             for the

                                                          __________ District
                                                                District      of __________
                                                                         of Columbia

        COMMITTEE ON OVERSIGHT AND REFORM,                                        )
       UNITED STATES HOUSE OF REPRESENTATIVES                                     )
             2157 Rayburn House Office Building                                   )
                  Washington, D.C. 20515                                          )
                                 Plaintiff(s)                                     )
                                                                                  )
                                     v.                                                Civil Action No.
                                                                                  )
WILLIAM P. BARR, in his official capacity WILBUR L. ROSS, JR., in his official
 as Attorney General of the United States,
                                                                                  )
                                            capacity as Secretary of Commerce,
    United States Department of Justice    United States Department of Commerce   )
      950 Pennsylvania Avenue NW               1401 Constitution Avenue NW        )
       Washington, D.C. 20530, and                Washington, D.C. 20230,
                                                                                  )
                                Defendant(s)                                      )

                                                          SUMMONS IN A CIVIL ACTION

    To: (Defendant’s name and address)

                                                WILBUR L. ROSS, JR., in his official capacity as Secretary of Commerce,
                                                United States Department of Commerce
                                                1401 Constitution Avenue, N.W.
                                                Washington, D.C. 20230

               A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
    whose name and address are:
                                                DOUGLAS N. LETTER
                                                Office of General Counsel of the United States House of Representatives
                                                219 Cannon House Office Building
                                                Washington, D.C. 20515-6532


           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.



                                                                                          ANGELA D. CAESAR, CLERK OF COURT


    Date:
                                                                                                    Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-03557-RDM Document 1-13 Filed 11/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    WILBUR L. ROSS, JR., Secretary of Commerce
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
